         Case 3:20-cv-02731-VC Document 944-1 Filed 01/04/21 Page 1 of 1




      FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                    Juvenal Garcia Gonzalez

                                    Renewed Bail Application
        Federal Defendants respectfully refer the Court to the prior response to Mr. Garcia

Gonzalez’s bail application, ECF No. 255-8, and provide only additional information below.

11.     Medical condition(s) that put detainee at risk:
        The CDC does not list prediabetes, latent tuberculosis, or adjustment disorder with mixed

anxiety and depressed mood as conditions that cause increased risk of severe illness from

COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited Jan. 4, 2021). Federal Defendants acknowledge that

the CDC now states that hypertension might place individuals at increased risk for severe illness

from COVID-19 and that evidence on this issue is mixed. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html (last

visited Jan. 4, 2021).

13.     Felony or misdemeanor convictions, including date and offense:
        Federal Defendants note that any post-conviction relief is speculative at this time.

20.     Other Information Relevant to Bail Determination:
        As Federal Defendants previously stated, in determining that Mr. Garcia Gonzalez was a
danger, the immigration judge considered the report of psychiatrist Dr. Paul Elizondo but noted

that the report was based solely on information provided to him from Mr. Garcia Gonzalez and

that this information contained a number of discrepancies from his previous testimony.
